Citation Nr: 0004325	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  94-24 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pains.

2.  Entitlement to service connection for a disability 
claimed as swelling of the right ankle and foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to January 
1993.  In addition, his Form DD 214 indicates that he has 
prior active duty of seven years.  This appeal arises before 
the Board of Veterans' Appeals (Board) from a rating decision 
in which, inter alia, service connection for chest pain and 
swollen right foot and ankle was denied.

In August 1997, the Board Remanded this case to the RO for 
further development.  Specifically, the Board requested that 
the RO obtain VA and private treatment records, and records 
of private treatment accorded the veteran on referral from 
the military while he was on active service; and to conduct 
additional medical examination, to include procuring opinions 
concerning the etiology of currently manifested disabilities.  
A review of the record reveals that the RO has obtained the 
requested private and VA medical records.  In addition, VA 
examination reports, dated in March 1999 and containing 
opinions as to the etiology of manifested disabilities, are 
of record.  The Board thus finds that the RO has complied 
with the terms of the Remand.

The report of VA examination for heart conditions, dated in 
March 1999, reflects a diagnosis of hypertensive 
cardiovascular disease, and the examiner specifically opined 
that this condition is secondary to his hypertension, for 
which he is service-connected.  In pertinent part, the 
physician stated:

The [veteran's] discharge 
electrocardiogram showed evidence of left 
ventricular hypertrophy and the EKG from 
September of 1992 which had revealed left 
ventricular hypertrophy findings are 
secondary to the hypertension.  

Hence, the Board infers a claim for service connection for 
hypertensive cardiovascular disease, as secondary to the 
service-connected hypertension.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Service medical records reflect complaints of and 
treatment for chest pain and swelling.

2.  The veteran's reports of medical history and examination 
at discharge from active service show complaints of pain and 
pressure in the chest; history of arthritis, pain and 
pressure in the chest; but no clinical findings of defects, 
abnormalities, or diagnoses concerning the chest.

3.  The veteran has not presented competent medical evidence 
that he has been diagnosed with a disability manifested by 
chest pains other than his service-connected right 
sternoclavicular arthritis.

4.  All relevant evidence necessary for a fair and informed 
decision concerning the claim for service connection for a 
disability claimed as swelling of the right ankle and foot 
has been obtained by the originating agency.

5.  Service medical records show inservice treatment for 
right ankle and right foot conditions.

6.  The veteran's reports of medical history and examination 
at discharge from active service reflect complaints of foot 
trouble, arthritis, and swollen or painful joints; a history 
of swelling in the right foot and ankle; and clinical 
findings of moderate swelling around the lateral malleolus 
and of flat feet.

CONCLUSIONS OF LAW

1.  The claim for service connection for a disability 
manifested by chest pains, separate and apart from the 
service-connected right sternoclavicular arthritis, is not 
well grounded.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  Polyarthropy of the right ankle and foot, with limitation 
of right ankle joint motion, and plantar fasciitis of the 
right foot, was incurred in active service.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.102, 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1999).  
Arthritis is among the chronic diseases for which the 
presumption is granted.  38 C.F.R. § 3.309(a) (1999).

A.  Disability Manifested by Chest Pain

The veteran argues that he experiences chest pain that is the 
result of his active service.  However, the medical evidence 
does not show that he has a diagnosis of a disability 
manifested by chest pains other than his service-connected 
right sternoclavicular arthritis.

Service medical records reflect frequent complaints of and 
treatment for chest pain throughout the veteran's active 
service.  This condition was diagnosed in service variously 
as chronic, recurrent costochondritis and as subacute 
inflammatory arthritis.  In 1992, the military referred the 
veteran to a private physician who diagnosed right 
sternoclavicular arthritis.

The Board notes that the RO granted service connection for 
right sternoclavicular arthritis by a rating decision dated 
in September 1993, and later evaluated it as 10 percent 
disabling, effective February 1993, immediately following the 
veteran's discharge from active service.  In March 1999, the 
veteran underwent further examination for heart and 
hypertension.  The examiner noted that while review of the 
medical evidence in the claims folder revealed findings of 
pain, tenderness, swelling and soreness of the right 
sternoclavicular area, there was no evidence of anginal pain.  
In addition, the examiner observed no current findings of 
anginal pain.  Rather, the examiner opined that the symptoms 
of chest pain, tenderness, and swelling which the veteran 
manifested are due to his service-connected sternoclavicular 
arthritis.

As the veteran is currently service-connected for right 
sternoclavicular arthritis, for which he is currently 
receiving compensation, separate, additional compensation for 
these symptoms is impermissible under 38 C.F.R. § 4.14 
(1999).

The evidentiary record presents no other medical evidence or 
opinions establishing that the veteran's disability 
manifested by chest pains is diagnosed as a disability 
related to active service separate and apart from the right 
sternoclavicular arthritis, for which he is already service-
connected and receiving compensation.  Without current 
evidence of such a disability, the claim cannot be well-
grounded.

The Board notes that the present case may be distinguished 
from Hampton v. Gober, 10 Vet. App. 481 (1997).  As noted 
above, the veteran's service medical records do contain 
numerous entries concerning complaints of and treatment for 
chest pain.  In addition, his reports of medical history and 
examination at discharge reflects complaints of pain and 
pressure in the chest, and findings of hypertension and left 
ventricular hypertrophy.  Nonetheless, the service medical 
records as a whole-including the report of medical 
examination at discharge-contain no diagnoses, 
abnormalities, defects or other findings which identify a 
disability manifested by chest pains that is separate and 
apart from the right sternoclavicular arthritis, for which 
the veteran is already service-connected.

The veteran has presented his own statements regarding the 
cause of his disability manifested by chest pains.  However, 
the record does not show that he is a medical professional, 
with the training and expertise to provide clinical findings 
regarding the nature and extent of his disability manifested 
by chest pains or its etiologic relationship to service.  
Consequently, his statements are credible concerning his 
subjective complaints and his history; but they do not 
constitute competent medical evidence for the purposes of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish that he suffers from a disability 
manifested by chest pains that is separate and apart from the 
service-connected right sternoclavicular arthritis and which 
is etiologically linked to his active service, his claim for 
service connection for a disability manifested by chest pains 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Caluza, supra.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case and 
its supplemental statement of the case, which informed the 
veteran of the reasons his claims had been denied.  The Board 
also notes that, unlike Robinette, the veteran in this case 
has not put VA on notice of the existence of specific 
evidence which, if submitted, might make his claim well-
grounded.  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996).


B.  Swelling of Right Ankle and Right Foot

The Board finds that the veteran has presented a well-
grounded claim concerning his claim for service connection 
for a disability claimed as swelling of the right ankle and 
right foot, within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), as defined by Caluza, supra.

Concerning this claim, the Board finds that the veteran's 
reports of medical history and examination at discharge meet 
the three requirements for a well-grounded claim.  See 
Caluza, supra, and Hampton, supra.  First, the reports of 
medical history and examination at discharge reflect 
complaints of swollen and painful joints, arthritis, and foot 
trouble; a history of arthritis, swollen and painful joints, 
and swelling of the right foot and ankle; and clinical 
observations of moderate swelling around the lateral 
malleolus and of flat feet.  Second, the service medical 
records document complaints of and treatment for these 
conditions throughout his active service, including 
assessments and diagnoses of, variously, venous 
insufficiency, X-ray evidence of soft tissue swelling, right 
ankle sprain, capsulitis, tendonitis, and arthritis.

Concerning presumptive service connection for arthritis, the 
Board notes that VA treatment records in May 1993 -- within 
the one-year presumptive period afforded for arthritis in 
38 C.F.R. § 3.307, 3.309 - contain a diagnostic impression of 
arthritis of the right ankle.  Nonetheless, the regulations 
require arthritis to be manifested by X-ray evidence.  See 
38 C.F.R. § 4.71(a), Diagnostic Code 5003 (1999).  In this 
case, X-ray results consistently reveal a normal right ankle.  
Consequently, the Board concludes that arthritis in either 
the right ankle or right foot was not manifest to a degree of 
10 percent disabling within the initial post-service year.

Nonetheless, the most recent medical evidence-the March 1999 
VA examination report-establishes that the veteran does have 
a right ankle and foot disability, diagnosed respectively as 
polyarthropy and arthralgia of the right ankle, and plantar 
fasciitis and arthralgia of the right foot.  Concerning the 
etiology of these disabilities and any causal link to the 
veteran's active service, the examiners indicated that the 
etiology was unclear.  Yet, the examination reports document 
a history of complaints of and treatment for right ankle and 
right foot problems since discharge from active service.  The 
medical evidence confirms this history.  For example, VA 
treatment records document complaints of and treatment for 
right ankle and right foot problems from May 1993 through 
October 1998, including, as noted above, diagnoses of 
arthritis and degenerative joint disease.  Private medical 
records in the claims file also document complaints of and 
treatment for right ankle and foot conditions including 
fibromyalgia, osteoarthritis, and plantar fasciitis.

Hence, in the present instance, the Board finds that the 
medical evidence establishes that the veteran exhibits 
chronic disease of the right ankle and right foot, diagnosed 
in March 1999 as polyarthropy and arthralgia of the right 
ankle and plantar fasciitis and arthralgia of the right foot, 
which has been continuously present from active service to 
the present.  Thus, service connection for these disabilities 
is appropriate.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303(b) (1999); Savage v. Gober, 
10 Vet. App. 488, 497 (1997).  
 

ORDER

The claim for service connection for a disability manifested 
by chest pain is denied.  The claim for service connection 
for polyarthropy and arthralgia of the right ankle, and 
plantar fasciitis and arthralgia of the right foot is 
granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

